Reasons for Allowance
Claim 1 is allowable because prior art could not be found to disclose a sleeve portion is arranged at a center of the dehydration basket, and a fixing base is arranged at a bottom side of the sleeve portion; and a cap body, covering a top portion of the outer bucket; wherein one end of a limit rod is fixed to the cap body therebelow and adjacent to a central portion thereof, and the other end of the limit rod passes through a bearing fixed to a top base of the sleeve portion with all of the limitations of claim 1.  The closest prior art includes Dingert (US 10,524,632) and Liu (US 2011/0067259), which provide many of the claim limitations.  However, the relevant structure of these references is below the dehydration basket.  As drafted, the claimed structure is required to be on the upper side of the dehydration basket continuing up to the cap body.  Examiner notes that few dehydration devices, of a bucket nature, are provided with lids of any kind, much less an integral lid joined to a base via a central portion of the cap body.  Lettuce spinners utilize somewhat similar structure recited in claim 1, particularly including a cap, but insufficient structure to rise to the level of applicant’s invention.  The other claims are allowable as depending from allowable independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762